Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00251-CV

                                 Herbert L. POLINARD, Jr.,
                                          Appellant

                                              v.

   Jo Ann KARAMBIS, Margaret Comparin, Ronaldo Dunagan, Lynda C. Spence, and EXP
                                 Realty LLC,
                                   Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-11887
                        Honorable Antonia Arteaga, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED August 11, 2021.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice